Per Curiam :
The respondent was charged with having collected, as attorney for the David Mayer Brewing Company, the sum of one hundred and seven dollars and twenty-five cents, and appropriating it to his own use. It is alleged in the petition and the papers annexed that on the 27th day of May, 1909, the respondent was retained by the *512brewery company to collect this judgment, and to receive twenty-five per cent of what he collected; that on the - 1st of June, 1909, he stated to the brewing company that he had received an offer of seventy-five dollars to settle the judgment .and the respondent' was authorized to settle for that amount if it was impossible to collect more. Whereupon at the request of tlie respondent an assignment of the judgment, executed in blank, was delivered to him on the 15th day of June, 1909. It is alleged that' the brewing company, between the 1st of July, 1909, and the 11th of August, 1909, made several demands upon the respondent and received replies from the respondent, stating that the matter had not yet been closed ; that subsequently in the latter part of July, the respondent stated- that he had settled the matter for seventy-five dollars, and would see that the brewing company got a check for wliat was coming to it. It also appeared that on June "18, 1909, the respondent received seventy-five dollars, but gave a receipt for one hundred and seven dollars and twenty-five cents, the full amount of the judgment, and on the 1st day of July, 1909, the assignment of the judgment, with the name of a third party as the assignee filled in, was filed and a satisfaction piece of the judgment was also filed, and that nothing had been paid by the respondent to the brewing company up to the thirtieth of August.
The respondent admits that he was retained on the 21th of May, 1909, to collect this judgment. He says that he was subsequently authorized to 'settle the claim for seventy-five dollars; that on the 18th of June, 1909, he collected seventy-five dollars in settlement of this judgment, of which he was entitled to receive eighteen dollars and seventy five cents, leaving a balance due the brewing company of fifty-six dollars and twenty-five cents, with the understanding that he was to receive the balance of the judgment if it was possible to collect it from the judgment debtor; that, in consequence of this understanding, he gave a receipt for the full amount of the judgment, but all that he received, was seventy-five dollars. He then admits that instead of paying the amount due of fifty-six dollars and twenty-five cents to his client, he expended it in paying disbursements in a law suit in which he represented another client but that lie, before the service of the answer, had paid the amount due to the client. We do not see that the use that the respondent *513made of the money of the brewing company is material. He did not pay it to his client, who was entitled to it,- but used it for other purposes, and this was clearly a breach of trust within subdivision 2 of section 88 of the Judiciary Law (Consol. Laws, chap. 30; Laws of 1909, chap. 35). The respondent makes no claim that he was entitled to retain this money on account of any indebtedness of his client- to him. There was a misappropriation of his client’s money without excuse. An attorney collecting money for' his client is under the strictest obligation to keep it' separate from all other moneys in his hands. Any appropriation of the money for any purposes other than to pay to his client is a violation of his personal obligation to his client, and requires that he be disciplined. These proceedings are not instituted for the purpose of enforcing a collection by the client against his attorney; and the mere fact that an attorney has, subsequent to the institution of the proceeding, repaid the money to his client, does not of itself justify a dismissal of the proceeding.
We have, considered the facts alleged by the attorney in palliation of the offense, but we cannot overlook the clear violation of the respondent’s duty; and we must, therefore, suspend him from, practice for a period of six months, and until the further order of the court, with leave to apply for reinstatement after the expiration of said period upon satisfactory proof that during said six months he has actually abstained "from attempting to practice as an attorney and counselor at law, and has otherwise properly conducted himself.
Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ.
Respondent suspended for six months as stated in opinion. Settle order on notice.